                Case 3:20-cv-05610-RAJ Document 23 Filed 03/29/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
11                                      AT SEATTLE

12   JOSEPH STONEBURNER,                              Civil No. 3:20-CV-05610-RAJ
13            Plaintiff,
14
              vs.                                     PROPOSED ORDER
15
     COMMISSIONER OF SOCIAL
16   SECURITY,

17            Defendant.

18
              Based on the stipulation of the parties, it is hereby ORDERED that the above-

19   captioned case be reversed and remanded for further administrative proceedings,

20   including but not limited to the following: the Administrative Law Judge will reevaluate

21   the opinions of Dr. Rinehart and Ms. Maher; further evaluate and consider the nature and

22   severity of Plaintiff’s alcohol abuse during the period at issue; as necessary, reassess
23   Plaintiff’s residual functional capacity; and obtain vocational expert evidence. If Plaintiff
24

     Page 1         PROPOSED ORDER - [3:20-CV-05610-RAJ]
                Case 3:20-cv-05610-RAJ Document 23 Filed 03/29/21 Page 2 of 2



 1
     is found disabled, conduct the evaluation of materiality of his alcohol abuse (Social
 2
     Security Ruling 13-2p).
 3
              The parties stipulate that this remand be made pursuant to sentence four of 42
 4
     U.S.C. § 405(g). The parties agree that reasonable attorney fees and costs will be awarded
 5

 6   under the Equal Access to Justice Act, 28 U.S.C. § 2412, upon proper request to the

 7   Court.

 8            DATED this 29th day of March, 2021.

 9

10

11
                                                       A
                                                       The Honorable Richard A. Jones
12
                                                       United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      PROPOSED ORDER - [3:20-CV-05610-RAJ]
